Citation Nr: 0707430	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-31 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION


The veteran had active military service from March 1969 to 
March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the benefit sought. 

The veteran testified before the undersigned Veterans Law 
Judge in a video hearing in April 2005.  

In November 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as most 
recently reflected in a July 2006 supplemental statement of 
the case (SSOC)) and returned these matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has service connection for diabetes mellitus.

3.  The veteran is competently diagnosed with hypertension.

4.  Competent medical opinion states that the veteran's 
hypertension is not likely due to his diabetes mellitus or is 
otherwise related to service.




CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or 
aggravated by the service-connected diabetes mellitus, or is 
otherwise related to service.  38 U.S.C.A. §§  1101, 1131, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 101, 106, 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via a March 2005 RO letter, a February 
2006 AMC letter, an October 2006 AMC letter, the December 
2001 rating decision, the September 2003 statement of the 
case (SOC), and the July 2006 supplemental statement of the 
case (SSOC).  In addition, the March 2005 RO letter, and the 
February 2006 and October 2006 AMC letters provided the 
veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The December 2006 letter advised the veteran "If 
you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence as soon as 
possible."  Therefore, 
the Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim. 

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the March 2005 RO letter, gave the veteran 
notice of the VCAA requirements, after the December 2001 
unfavorable AOJ decision that is the basis of this appeal.

In this respect, the March 2005, February 2006 and October 
2006 letters properly notified the appellant of the evidence 
required to substantiate his claim. Furthermore, the December 
2006 letter explicitly asked the veteran to provide "any 
evidence in [his] possession that pertains" to his claim.  In 
addition, the Board notes that the October 2006 letter the 
veteran with the notices required per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant remand of the issue 
of secondary service connection for hypertension and further 
delay of the appellate process.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability found 
to be proximately due to, or the result of, a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.  

The veteran submitted treatment records from Little Rock 
Diagnostic Clinic from August 1993,  a March 2003 VA 
examination at the Little Rock VA Medical Center (VAMC), 
treatment notes from the Little Rock VAMC from 2004 to June 
2006, and a February 2006 VA examination at the Little Rock 
VAMC. 

The medical evidence shows that in August 1993 the veteran 
was diagnosed with diabetes mellitus at the Little Rock 
Diagnostic Clinic.  The VA physicians at the veteran's March 
2003 and February 2006 medical examinations diagnosed the 
veteran with mild hypertension.  The veteran has also been 
under treatment for hypertension at the Little Rock VAMC. 

Based on the medical evidence, the Board finds that the 
veteran does have a current disability of hypertension.  The 
Board needs to examine if the veteran's current hypertension 
is secondary to his service-connected diabetes mellitus. 

The veteran's service medical records are silent on any 
treatment or symptoms of hypertension while in-service. 

In February 2006, the veteran had a VA examination by Dr. 
H.P. at the Little Rock VAMC.  The physician noted that he 
reviewed the claims folder and the veteran's service medical 
records in detail prior to examining the veteran.  The 
patient stated that he was diagnosed with diabetes mellitus 
in 2001 and was being treated with oral agents.  The patient 
also stated that he had been treated for high blood pressure 
for at least seven years. 

The VA physician diagnosed the veteran with essential 
hypertension.  The VA physician opined that the veteran's 
essential hypertension is not due to nor aggravated by the 
veteran's service or his service-connected diabetes mellitus.  
The VA physician noted that the veteran was on treatment for 
hypertension several years before he was diagnosed as having 
diabetes mellitus.  The VA physician also noted that diabetes 
mellitus and hypertension are commonly associated with each 
other but there is no evidence that diabetes actually causes 
hypertension unless the patient has evidence of significant 
renal impairment or renal artery stenosis.  The VA physician 
noted that in this particular case there is no evidence of 
significant renal impairment or renal artery stenosis because 
the veteran's serum creatinine is normal and the microalbumin 
level is normal and there is no evidence of renal 
insufficiency.  The physician also noted that there was no 
evidence of heart disease. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Based on the VA physician's opinion, 
which is uncontroverted by any other medical opinion of 
record, the Board finds that there is no nexus between the 
veteran's service-connected diabetes mellitus and the 
veteran's hypertension.  

In addition to the medical evidence above, the Board has 
considered the lay evidence submitted by the veteran, to 
include his testimony before the Board, in which he asserted 
that his hypertension is due to diabetes mellitus.  The Board 
notes that a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).   However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997)

Given these facts, the Board finds that service connection 
for hypertension, claimed as secondary to service-connected 
diabetes mellitus must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus is denied.


____________________________________________
C. TRUEBA	
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


